     Case 2:20-cv-00422-JAM-EFB Document 20 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JESSE NIETO JR.,                                   No. 2:20-cv-0422-JAM-EFB PS
11                         Plaintiff,
12               v.                                      AMENDED ORDER RE SETTLEMENT &
                                                         DISPOSITION
13    JP MORGAN CHASE BANK, N.A., et al.,
14                         Defendants.
15

16

17           Pursuant to the notice of settlement filed (ECF No. 18), the court has now determined that
18   the matter has settled as to plaintiff and defendant JP Morgan Chase.1
19           The court now orders that dispositional documents as to those parties are to be filed not
20   later than sixty (60) days from the date of this order.
21           All hearing dates heretofore set in this matter are VACATED and the pending motion to
22   dismiss filed by JP Morgan Chase (ECF No. 10) is denied as moot.
23   /////
24   /////
25   /////
26   /////
27

28           1
                 Defendant U.S. Bank Trust, N.A. filed an answer on March 2, 2020.
     Case 2:20-cv-00422-JAM-EFB Document 20 Filed 05/05/20 Page 2 of 2

 1        FAILURE TO COMPLY WITH THIS ORDER MAY BE GROUNDS FOR THE
 2   IMPOSITION OF SANCTIONS ON ANY AND ALL COUNSEL OR PARTIES WHO
 3   CONTRIBUTED TO THE VIOLATION OF THIS ORDER.
 4        IT IS SO ORDERED.
 5   DATED: May 5, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
